                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 JESUS J. MEDINA,

           Plaintiff,
                                                              4:19-cv-03253
 v.

 LTD FINANCIAL SERVICES, L.P.,

          Defendant.


                        JOINT DISCOVERY/CASE MANAGEMENT PLAN
                                 UNDER RULE 26(f) OF THE
                           FEDERAL RULES OF CIVIL PROCEDURE

       Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Order Setting Conference (Dkt. #6 ), the

parties submit the following Joint Discovery/Case Management Plan Under 26(f) of the federal

Rules of Civil Procedure.

1.     State where and when the meeting of the parties required by Rule 26(f) was held,
and identify the counsel who attended for each party:

       The parties met and conferred on January 20, 2020. Attorney Nathan C. Volheim

represented the Plaintiff and attorney Sondra K. Jurica represented the Defendant. The parties

conferred via telephone.

2.     List the cases related to this one that are pending in any state of federal court with
the case number and the court:

       None.

3.     Specify the allegations of federal jurisdiction:

       Federal question jurisdiction is based on the Fair Debt Collection Practices Act

(“FDCPA”) pursuant to 28 U.S.C. §§1331 and 1337.

4.     Name the parties who disagree and the reasons.
       None.

5.    List anticipated additional parties that should be included, when they can be added,
and by whom they are wanted:

       None at this time.

6.     List anticipated interventions:

       None.

7.     Describe class action issues:

       Plaintiff does not allege class allegations at this time.

8.     State whether or not each party represents that it has made the initial disclosures
required by Rule 26(a). If not, describe the arrangements that have been made to complete
disclosures:

       Neither party has yet made 26(a)(1) disclosures as of yet. The parties will make such

disclosures by February 7, 2020.

9.     Describe the proposed agreed discovery plan, including:

       a. Responses to all the matters raised in Rule 26(f): February 7, 2020.

       b. When and to whom the plaintiff anticipates it may send interrogatories: By April 10,

2020, Plaintiff will send interrogatories to Defendant.

       c. When and to whom the defendant anticipates it may send interrogatories: By April 10,

2020, Defendant will send interrogatories to Plaintiff.

       d. Of whom and by when the plaintiff anticipates taking oral depositions: By July 17,

2020, Plaintiff anticipates taking the Rule 30(b)(6) deposition of Defendant and any other witness

identified in discovery.

       e. Of whom and by when the defendant anticipates taking oral depositions: By July 17,

2020, Defendant anticipates taking the deposition of Plaintiff.
       f. When the plaintiff (or the party with the burden of proof on an issue) will be able to

designate experts and provide the reports required by Rule 26(a)(2)(B), and when the opposing

party will be able to designate responsive experts and provide their reports: By June 5, 2020,

Plaintiff will make disclosures and provide a report under Rule 26(a)(2)(B). By June 19, 2020,

Defendant will make disclosure and provide a report under Rule 26(a)(2)(B).

       g. List expert depositions the plaintiff (or the party with the burden of proof on an issue)

anticipates taking and their anticipated completion date. See Rule 26(a)(2)(B) (expert report): By

July17, 2020, Plaintiff anticipates taking any expert depositions.

       h. List expert depositions the opposing party anticipates taking and their anticipated

completion date. See Rule 26(a)(2)(B) (expert report): By July 17, 2020, Defendant anticipates

taking any expert depositions.

       i. The submission of a Joint Pretrial Order: By December 14, 2020, the parties will submit

a Joint Pretrial Order to the Court.

10.    If the parties are not agreed on a part of the discovery plan, describe the separate
views and proposals of each party:

       N/A.

11.    Specify the discovery beyond initial disclosures that has been undertaken to date:

       Plaintiff and Defendant have discussed the merits of the case.

12.    State the date the planned discovery can reasonably be completed:

       The parties anticipate completing all discovery by July 17, 2020.

13.    Describe the possibilities for a prompt settlement or resolution of the case that were
discussed in your Rule 26(f) meeting:

       The parties have fully briefed Defendant’s Motion to Dismiss and are awaiting a ruling

prior to discussing settlement.
14.    Describe what each party has done or agreed to do to bring about a prompt
resolution:

       See 13.

15.     From the attorneys’ discussion with the client, state the alternative dispute
resolution techniques that are reasonably suitable, and state when such a technique may
effectively be used in this case:

       The parties would prefer to continuing attempting resolution among themselves before

undertaking any form of ADR.

16.    Magistrate judges may now hear jury and non-jury trials. Indicate the parties’

joint position on a trial before a magistrate judge:

       The parties do not agree to have all matters handled by the Magistrate Judge.

17.    State whether a jury demand has been made and if it was made on time:

       Plaintiff made a timely jury demand in his Complaint.

18.    Specify the number of hours it will take to present the evidence in this case:

       The parties do not anticipate any trial lasting beyond two days or 16 hours.

19.    List pending motions that could be ruled on at the initial pretrial and scheduling

conference:

       Defendant’s Motion to Dismiss.

20.    List other motions pending:

       None.

21.    Indicate other matter peculiar to this case, including discovery, that deserve the

special attention of the Court at the conference:

       None.

22.    List the names, bar numbers, addresses and telephone number of all counsel:
Nathan Charles Volheim, #6302103 (Lead Attorney)
Taxiarchis Hatzidimitriadis, #6309225
Eric Donald Coleman
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 50148
Phone: 630-575-8181
Fax: 630-575-8188
Email: nvolheim@sulaimanlaw.com
Email: thatz@sulaimanlaw.com
Email: ecoleman@sulaimanlaw.com




Sondra K. Jurica
Chief Compliance Officer & General Counsel
LTD Financial Services, L.P.
3200 Wilcrest, Suite 600
Houston, Texas 77042
Office: 713-414-2100, Ext: 2158
sondra.jurica@ltdfin.com



Dated: January 24, 2020

 s/ Nathan Volheim                           s/ Sondra K. Jurica
 Nathan C. Volheim, #6302103                 Sondra K Jurica
 Sulaiman Law Group, Ltd.                    LTD Financial Services, L.P.
 2500 South Highland Ave., Suite 200         3200 Wilcrest, Suite 600
 Lombard, Illinois 60148                     Houston, Texas 77042
 Phone: (630) 568-3056                       Phone: (713) 414-2100 x2158
 Facsimile: (630) 575-8188                   sondra.jurica@ltdfin.com
 Email: nvolheim@sulaimanlaw.com             Attorney for Defendant
 Attorney for Plaintiff
